 12 months, a representative period, the Employersold and shipped goods and materials valued in ex-cess of $50,000 from its Dayton, Ohio, facility direct-ly to points outside the State of Ohio. Accordingly,we find that the Employer is engaged in commerceand in a business affecting commerce within themeaning of Section 2(6) and (7) of the Act and that itwill effectuate the policies of the Act to assert juris-diction in this proceeding.11. THE LABOR OR(GANIZATIONS INVOLVEDThe parties stipulated. and we find, that UAW andTeamsters are labor organizations within the mean-ing of the Act.ll. IHE DISPUTEA. Background and Facts of the DisputeFrom the 1940's until February 1976, truckdrivers(represented by Teamsters) who made deliveries tothe Employer's facility were responsible for the un-loading of their cargo. Since the number of unload-ing docks at the Employer's facility was limited, thetruckdrivers would wait in line for a vacant dock andthen proceed to back their trucks into the dock,where the actual unloading would be performed bythe Employer's employees who are represented hblJAW.As a result of discussions between the Employerand the various independent carriers providing deliv-ery service to the Employer, it was decided to imple-ment a "switcher" system for the handling of trailerswaiting to be unloaded on the Employer's premises.The switcher, a tractor-like piece of equipment,would move a deposited trailer from a waiting area,known as the bullpen, to an unloading dock when adock became available.' This system eliminated thedowntime for truckdrivers, i.e., the waiting time in-curred by truckdrivers waiting for their trucks to beunloaded. Under the new system, a driver, upon ar-riving at the Employer's location, would deposit histrailer in the bullpen and either pick up a loadedtrailer for shipment elsewhere or simply return to thecarrier for further assignment.The Employer canvassed the local market for comni-panies providing switcher service and determinedthat the Dol-Mar Corp., herein called Dol-Mar, pre-sented the most reasonable package for the requiredwork. The Employer recommended Dol-Mar to thecarriers, who, in apparent agreement with the Em-ployer's evaluation. signed a contract with Dol-Marto provide a switcher and the necessary drivers ontI he mnoing of a tra;ller tor an unlaoilna dok i known a. srdxtingInternational Union, United Automobile, Aerospaceand Agricultural Implement Workers of America,UAW and General Motors Corporation, Delco Mo-raine Division and Teamsters Local Union No. 957,affiliated with International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpers ofAmerica. Case 9-CD-332-1-2November 20, 1978DECISION AND DETERMINATION OFDISPUTEBy MEMBERS JENKINS. Mt;RPHY. AND TRLUESDA FEThis is a proceeding under Section 10(k) of the Na-tional Labor Relations Act, as amended, following acharge filed by General Motors Corporation, DelcoMoraine Division, herein called the Employer, alleg-ing that International Union, United Automobile,Aerospace and Agricultural Implement Workers ofAmerica, UAW, herein called UAW, has violatedSection 8(b)(4)(D) of the Act by engaging in certainproscribed activity with an object of forcing or re-quiring the Employer to assign certain work to em-ployees represented by UAW, rather than to employ-ees represented by Teamsters Local Union No. 957,affiliated with International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpers ofAmerica, herein called Teamsters.Pursuant to notice, a hearing was duly held inDayton, Ohio, before Hearing Officer Mark G. Me-has on September 28, 1977. All parties appeared atthe hearing and were afforded full opportunity to beheard, to examine and cross-examine witnesses, andto adduce evidence bearing on the issues. Thereafter,all parties filed briefs, which have been duly consid-ered.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer's rul-ings made at the hearing and finds that they are freefrom prejudicial error. They are hereby affirmed.Upon the basis of the entire record in this case. theBoard makes the following findings:I 1THE BItSINE.SS O()Fi IE iEMPLOYEIRThe parties stipulated, and we find, that the Em-ployer, a Delaware corporation, is engaged in variousmanufacturing operations throughout the UnitedStates, including the manufacture of brake systems atits facility located in Dayton, Ohio. During the pastUAW365 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Employer's premises to handle the carrier's trail-ers. As had been the practice, it was understood thatthe Employer's own employees would continue todrive and unload all Employer-owned tractors andtrailers. The switcher would be utilized exclusively tohandle the carriers' equipment on the Employer'sgrounds.In February 1976, the switcher system was put intoeffect. Initially, the two employees performing thework, provided and paid by Dol-Mar, were not rep-resented by any union. Shortly thereafter, however.Teamsters entered into a contract to represent theDol-Mar employees who drive the switcher.Following the implementation of the switcher sys-tem, employees of the Employer represented byUAW filed grievances alleging that the Employer'semployees should be assigned the driving of theswitchers. The grievances were processed to eitherthe second or third stage of the grievance procedureand later were made a UAW negotiating demand in1976 contract negotiations. On April 8, 1977, UAWstruck the Employer in support of various contractdemands, one of which involved the switcher work.As a result thereof, the Employer filed the instant8(b)(4)(D) charge resulting in the current proceeding.B. The Work in DisputeThe record establishes that the work in disputeconsists of the spotting of trailers at the Employer'sNeedmore Road and Wagoner Ford Road, Dayton,Ohio, facility.C. Contentions of the PartiesThe Employer contends that the work in disputeshould be assigned to employees represented byTeamsters for the following reasons: (1) since aswitcher costs $30,000 to $50,000, it is far more eco-nomical for the Employer to have the work subcon-tracted out than for it to purchase the equipment andtrain its own employees to operate it; (2) driving aswitcher requires skills that no current UAW-represented employee possesses; (3) assignment ofthe work in dispute to UAW-represented employeeswould result in the immediate layoff of Teamsters-represented employees; and (4) the current areapractice as well as the Employer's practice is to haveemployees represented by Teamsters operate switch-ers.Teamsters contends that the current assignmentshould remain as it is in light of the following: (I)Teamsters-represented employees possess the requi-site skills to operate the sophisticated switcher ma-chinery; (2) the Employer's practice is to utilize em-ployees represented by Teamsters to perform thework in dispute; (3) assigning the work in dispute tothe Employer's own employees would be an expen-sive alternative in view of the high cost of the switch-er; and (4) the Employer's preference is to assign thework to Teamsters-represented employees.UAW, on the other hand, contends that the workin dispute is merely an extension of the work done inthe Employer's production/shipping and receivingdepartment where employees are represented byUAW. Contrary to the Employer, UAW argues thatthe industry practice is to use employees representedby UAW to drive the switchers. UAW also assertsthat the skills required to operate the switcher are nogreater than those necessary to drive an over-the-road tractor and that UAW members are capable ofperforming either function. Finally, UAW contendsthat, as the loading and unloading operation is anintegral part of the Employer's shipping and receiv-ing operation, having UAW-represented employeesdriving the switcher would enhance the overall effi-ciency of the operation.D. Applicability of the StatuteBefore the Board may proceed with a determina-tion of dispute pursuant to Section 10(k) of the Act,it must be satisfied that there is reasonable cause tobelieve that Section 8(b)(4)(D) of the Act has beenviolated. Thus, there must be evidence that onegroup of employees has exerted improper pressureupon the Employer to compel it to assign certainwork to that group of employees rather than to an-other group which also seeks the work. As it appearsthat UAW picketed the Employer in order to forcethe reassignment of work from employees repre-sented by Teamsters to employees represented byUAW, we find that there is reasonable cause to be-lieve that there has been a violation of Section8(b)(4)(D) of the Act. Also, it appears from the rec-ord that there is no agreed-upon method for the vol-untary settlement of this dispute. Accordingly, weconclude that the dispute is properly before theBoard for determination.Our dissenting colleague would find that the Em-ployer does not possess the requisite authority to as-sign the work in dispute and that such authority liessolely with Dol-Mar, the subcontractor who directlyemploys and controls the working conditions of theindividuals currently performing the disputed work.Our colleague argues that, inasmuch as Dol-Mar wasnot named in this proceeding and did not participatetherein, all necessary parties to the dispute are notnow before us and, therefore, we are without powerto determine this dispute.366 a current contract with Teamsters encompassingthese employees.In view of the above, we conclude that the factorof a relevant collective-bargaining agreement favorsan award of the work in dispute to employees repre-sented by Teamsters.2. EconomyIt is undisputed that Dol-Mar currently providesthe switchers being used on the Employer's premisesand the personnel necessary to operate them. If theEmployer's employees represented by UAW were as-signed the work in dispute, it would appear necessar'ifor the Employer to purchase at least two switchers,costing between $30,000 and $50,000 each, to replaceDol-Mar's equipment. In addition, as Dol-Mar, aseparate and distinct business entity, is responsiblefor transporting the carriers' trailers to and from thebullpen area, it alone is responsible for any damageincurred during this process. Were we to award theswitcher work to UAW-represented employees, theeconomic burden of insuring the carriers against anyresulting loss to cargo or equipment would shift com-pletely to the Employer, as its employees would beresponsible for any necessary transportation. Ac-cordingly, it is evident that the factor of economy,which the Employer considered in recommendingthe contract with Dol-Mar. favors awarding the dis-puted work to Teamsters-represented employeesrather than to the Employer's UAW-represented em-ployees.3. Job impactIt is evident from the record that the assignment ofthe disputed work to employees represented byTeamsters would have no impact upon the employ-ment status of any of the Employer's employees rep-resented hb) AW. However, it is equally apparentthat an award of the switcher work to UAW-repre-sented employees would result in the layoff of thetwo Dol-Mar employees now doing the work. We,therefore, find that the factor of job impact favorsthe continued assignment of the work to employeesrepresented by Teamsters.4. Relative skillsThe record reveals that the work of operating theswitcher requires skills that are possessed equally byboth groups. Accordingly, we conclude that this fac-tor favors neither claim for the work.We disagree with our colleague's premise that theEmployer lacks control over the work in dispute. Tothe contrary, considering the realities of the presentsituation, we find that, inasmuch as the Employerpossesses the proprietary power to nullify Dol-Mar'scontract with the carriers by its ability to prohibitDol-Mar from performing switcher work on itspremises, the Employer exerts sufficient control overthe work in dispute for it to be considered the em-ployer herein for the purposes of this proceeding.Furthermore, even were we to accept our colleague'sfinding that the Employer lacks the authority to ef-fect an assignment of the work in dispute, we wouldstill find that the Employer has raised a cognizablejurisdictional dispute under the rationale set forth inthe Board's recent decision in International Long-shoremen's Association, AFL-CIO, Local No. 1911(Cargo Handlers, Inc.), 236 NLRB No. 191 (1978).2In Cargo Handlers, the Board held that the term "em-ployer" in Section 8(b)(4)(D) of the Act applies notonly to employers whose work is in dispute but toany employer against whom a union engages in un-lawful strike activity. Inasmuch as we find that theEmployer, at the very least, falls within the latter ca-tegory, we conclude that it is entitled to the protec-tion of Section 8(b)(4)(D) of the Act and shall there-fore determine the dispute, employing our traditionalguidelines for so doing.3E. Mlerits of the DisputeSection 10(k) of the Act requires the Board tomake an affirmative award of the disputed work af-ter giving due consideration to various factors.4Thefollowing factors are relevant in making a determina-tion of the dispute before us:I. Certification and collective-bargainingagreementsThere is no Board certification covering the workin dispute. The Employer's bargaining agreementwith UAW does not cover the disputed work. Sub-contractor Dol-Mar, who is the immediate employerof the employees performing the disputed work, has2 See also Lrcal 1291. International Lonyshoreme n .4sxoialon ..4 FL ( 10(Pocahonuas Steartmhip (ompany). 152 NLRB 676 ( 1965)3 Our colleague's citation to N L.R.B. v. Plasterers Lotal Lnion :Vo 9Operatve Plasterers' and (ement Masons' International .4- ,-i iorrn 4 FLCIO /7e.tas State 7ile & Ierrazz, Co ./ 404 L S. I I6 ( 1971). Is to, no a,. aiWhile that case holds that the emplo)er who controls the work is a neces-sary party for the voluntary resolution for a Jurlsdictional dispute. II doesnot follow that such emnployer Is also a neiessars parts n I HBoard p;oceed-inj to determine a dispute under Sec. 10tk) of the ActN' I R B. Radiu & ;'elezision Brlad,ali fngineers E nir, ..,lat 12/2IInternatonal Brotherhood lf Elitrilcal a or,rkerr , 4I I- ( 10 /( ,uillhl, Breoldcasting Sysiem/n. 364 J.S 573 (19611)UAW367 DECISIONS OF NATIONAL LABOR RELATIONS BOARD5. Employer practice and preferenceSince the inauguration of the switcher operation inFebruary 1976, Dol-Mar has provided the switchersand necessary manpower for trailer transportationon the Employer's premises. Since April 1976, Team-sters has been the exclusive bargaining representativeof the employees performing the disputed work. Inview of what the Employer considers to be a satisfac-tory arrangement, the Employer prefers that Dol-Mar adhere to the current assignment. These factorsfavor the continued assignment of the switcher workto employees represented by Teamsters.ConclusionUpon the record as a whole, and after full consid-eration of all relevant factors involved, in particularTeamsters collective-bargaining agreement, the econ-omy of the current operation, the impact of a reas-signment, and the Employer's practice and prefer-ence, we conclude that employees of Dol-Mar,represented by Teamsters, are entitled to perform thework in dispute. In making our present determina-tion, however. we award the work to employees whoare represented by Teamsters, but not to that Unionor its members. Further, our award is limited to theparticular controversy which gave rise to this pro-ceeding.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis of theforegoing findings and the entire record in this pro-ceeding, the National Labor Relations Board herebymakes the following Determination of Dispute:I. Employees of Dol-Mar Corp., who are current-ly represented by Teamsters Local Union No. 957,affiliated with International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpers ofAmerica, are entitled to perform the disputed workinvolving the spotting of trailers at the Employer'sNeedmore Road and Wagoner Ford Road, Dayton,Ohio, facility.2. International Union, United Automobile, Aero-space and Agricultural Implement Workers of Amer-ica, UAW, is not entitled, by means proscribed bySection 8(b)(4)(D), to force or require General Mo-tors Corporation, Delco Moraine Division, to assignsuch work to individuals represented by that labororganization.3. Within 10 days from the date of this Decisionand Determination of Dispute, International Union,United Automobile, Aerospace and Agricultural Im-plement Workers of America, UAW, shall notify theRegional Director for Region 9, in writing, whether itwill refrain from forcing General Motors Corpora-tion, Delco Moraine Division, by means proscribedby Section 8(b)(4)(D), to assign the work in disputeto employees represented by it rather than to em-ployees represented by Teamsters Local Union No.957, affiliated with International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpersof America.MEMBER TRUESDALE, dissenting:Unlike my colleagues, I would quash the notice ofhearing herein because the dispute is not cognizableunder Section 10(k) of the Act and because one ofthe essential parties to the dispute, Dol-Mar Corp.,the employer who has exclusive control over the as-signment of the work in dispute and whose employ-ees are now performing that work, was not named inthe notice of 10(k) hearing, was not served with acopy of such notice of hearing, and did not partici-pate in this proceeding.The facts herein are uncomplicated. They showthat the independent carriers making deliveries to theEmployer contracted with Dol-Mar to provideswitching services for their trailers while on the Em-ployer's premises. Dol-Mar assigned the work in dis-pute to its employees who are represented by Team-sters. The Employer's employees who are representedby UAW claimed this work and, during the ensuingcontract negotiations, picketed the Employer partlyin support of their claim. The Employer thereuponfiled an unfair labor practice charge under Section8(b)(4)(D) of the Act, which triggered this proceedingunder Section 10(k) of the Act.It is clear from the record that the Employer whowas picketed is not the employer who has controlover the disputed work and the accompanying au-thority to assign or reassign employees to performsuch work. The employees performing that work areemployees of Dol-Mar and subject to its exclusivecontrol. Only Dol-Mar can hire or fire these employ-ees. The E:mployer has no control over Dol-Mar'slabor relations. No contention was made and nofacts were introduced into the record to show thatthe Employer and Dol-Mar are joint employers ofDol-Mar's employees who are performing the disput-ed work. Rather, the record shows that Dol-Mar isan entity independent and separate from the Em-ployer and that Dol-Mar was engaged by the carriersto perform the desired switching service. Inasmuchas the Employer did not contract or subcontract theswitching operation to Dol-Mar, and is not a signato-ry to the carriers' contract with Dol-Mar, it cannotbe argued that the Employer has even indirect con-trol over the work in dispute by virtue of its authority368 integral and essential party to a proceeding underSection 10(k) of the Act.) Inasmuch as Dol-Mar, theemployer having exclusive control over the assign-ment of the disputed work, was not named in thenotice of hearing, was not served a copy of such no-tice, and did not participate in this proceeding,6allnecessary parties to a determination of dispute arenot before the Board.7Accordingly, I would quashthe notice of hearing for this additional reason.See : L R B X Plavrerers Lual f nion No 79. Operative Pla.sterers and(Cemnt 4asons International Assoeiation. ,4Ff (O10, 404 I S. 116 1971)Local 895, Lniled Brotherhood of Carpenters. A FL CIO, et al (George Afuller (smpantr. Inc., r ta/y). 186 NLRB 152. 153 (1970); International Broth-e'rhIod of Electri al ui orkers. local 439 (John J Dunn (Consirutilon (ompa-nt J, 195 N LRB 976. 977 (19472): Inrnational Asisoisation of Bridge. Structura/d ()rnamentail Iron W;orkers Lo'a! So 21 {l/ueder Construction ( opitan),233 NLRB 1139 (1977)I he importance of joining all necessar) parties to a jurisdictional dis-pute, including the emplo)er who controls the disputed work. is demon-strated in C(arpenier I-loi al No 48(. affiliated with United Brotherhood of('arptenter and Joiners o! America. AFL CIO (Chei' Chase Project 9), 204NlRB 444. fn I 11973). There. the employer who allegedly controlled thework. and who was not the charging part). failed to appear at the hearingdespite having received notice thereof. In response to a motion to quash thenmstice of hearing because of the absence of that employer, the Board notedthat. as the emplover had been served with due notice of the hearing andthus been afforded a full opportulits to participate In the proceeding. it wasproper for the Bosard to proceed and determine the dispute on the merits.Here. no evidence that any employer other than General Motors Corpora-tion. D)elco Moraine Division. was formally apprised of this proceeding hasbeen introduced.to cancel any agreement with Dol-Mar. And, whilethe Employer may well have had an initial interest indetermining which contractor performed switchingwork on its premises, it is clear that the carriers-notthe Employer-have an unqualified veto over the se-lection of such contractor. In view of all the circum-stances, it is obvious that the Employer has no au-thority over the work in dispute and is powerless toassign or reassign employees to perform that work.Therefore, while the UAW's picketing of the Em-ployer in support of the work assignment demandmay well have been unlawful under some other sec-tion of the Act, I fail to perceive that reasonablecause exists to believe that Section 8(b)(4)(D) hasbeen violated. Accordingly, I would quash the noticeof hearing.Even assuming, however, that Section 8(b)(4)(D)prohibits a union from exerting secondary pressureupon one employer for the purpose of forcing anoth-er employer to assign work from one group of em-ployees to another, I believe the Board cannot fairlydetermine such a dispute under Section lO(k) withouthaving all of the necessary parties before it. The Su-preme Court has held that the employer having con-trol over the assignment of the work in dispute is anUAW369